DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	Acknowledgement is made of the amendment filed November 09, 2021.  Claims 1-33 remain pending in the application.  
No claims are currently amended.  
No claims have been canceled.
No claims are new.

Response to Arguments
4.	Applicant' s arguments, see REMARKS, filed February 08, 2018, with respect to claims 1-3, 10-12, 19, 21-26 and 28-33 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2018/0227094 A1) , have been fully considered, but they are not persuasive. The examiner has thoroughly reviewed the applicant’s arguments, however, firmly believes that the cited reference reasonably and properly meets the claimed limitations as rejected.
	The applicant is reminded that the examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended.
	The applicant is reminded that the rejection is made based on the entire content of the cited prior art.  

(1) Applicant’s arguments: “As to claimed aspect #1 ("determining a beam sweep configuration ..."), Liu discloses "assign[ing] SRS resources" (i.e., sounding reference signal resources). Liu expressly defines the term "SRS resource" in paragraph [0027]: "The term "SRS resource" may refer to a time-domain, frequency-domain resource, a code-domain resource, or a combination thereof (e.g., a time- frequency resource, etc.). In one example, an SRS resource refers to an "antenna port," which maps to a pattern of resource elements in a shared channel. Other examples are also possible." It is clear that assigning SRS resources merely determines how sounding reference signals will be distributed when transmissions are made in a beam sweep (i.e., which particular resources of the transmitted beams will be used to transmit each sounding reference signal - "SRS") but it does not configure the beam sweep that a UE might use. Applicant has not found any aspect of Liu that discloses how a beam sweep will be performed,” (see REMARKS, page 3, lines 13-27).

Examiner’s response:
	Liu discloses, “determining a beam sweep configuration to be used by a Transmission/Reception Point, TRP, in the network with respect to the device, in dependence on the beam sweeping property” as recited in claim 1 and similarly in claim 10.
	It is noted that the claims do not define “beam sweep configuration” or “beam sweeping property”.
	Thus, the examiner has interpreted assigning SRS resources as determining beam sweep configuration. In paragraph [0043], Liu discloses “In the case of UE doesn't have beam correspondence, the UE may also recommend the TRP the number of resources to be allocated for uplink UE transmit beam sweeping.” Thus, assigning SRS resources is determining a beam sweep configuration.
	
(2) Applicant’s arguments: “As to claimed aspect #2 (that the beam sweep configuration is "to be used by a Transmission/Reception Point, TRP, in the network with respect to the device"), Liu's paragraph [0062] teaches that the SRS resources are assigned "to UE TX beam directions in the group of UE TX beam directions." This is even more clearly explained in Liu's paragraph [0033]: "... Accordingly, if a TRP is not aware of UE TX beam directions are associated with which antenna arrays, then the TRP may assign SRS resources and/or schedule multi-layer MIMO uplink transmissions in a manner that is inconsistent with the UE's beamforming capabilities." In other words, the assignment of SRS resources is not for use by a TRP in the network as defined by Applicant's claims, but in Liu are instead to be used by a UE when transmitting sounding reference signals in the uplink direction. Although obviousness is not alleged in this ground of rejection, the Office is reminded that the role of a network node and that of a wireless communication device connected to the network are by no means interchangeable, so performing an action that affects the operation of one cannot be considered to generally suggest performing the action in the other,” (see REMARKS, page 3, line 33- page 4, line 8).

	Examiner’s response:
	Paragraph [0062] recites, “Embodiments of this disclosure assign SRS resources to UE TX beam directions according to a UE capability constraint. FIG. 7 is a flowchart of an embodiment method 700 for assigning SRS resources according to a UE capability constraint, as may be performed by a TRP.” Thus, it is clear that the beam sweep configuration (assigned resources) is used by the TRP.

	(3) Applicant’s arguments: “With respect to the above-identified aspects #3 and #4, the Office supports the rejection of claims 19, 26, and 33 by relying on Liu's Figure 6, step 630 and paragraph [0061], which in part recites, At step 630, the UE transmits a dynamic UE capability message to the TRP specifying a number of UE TX beam directions in the group of UE TX beam directions. In some 

	Examiner’s response:
	Again, applicant does not define “configuring a beam sweep” in the claims. The capability constraint is interpreted as “beam sweeping information” which indicates “beam sweeping property” (a group of beams associated with a specific antenna array of the UE” (see paragraph [0062]).  Thus, the capability constraint of Liu is used to “configure the beam sweep” (assign resources) to be used by the TRP.

	(4) Applicant’s arguments: “It is further noted that Zhou does not make up for the deficiencies of Liu at least because it does not disclose how to configure a network node TRP's beam sweep. In particular, the "repetition" that the Office relies on is not at all related to Applicant's claimed "beam repetition when performing a transmission beam sweep." Instead, Zhou discloses whether signal transmissions will be repeated, not whether beam transmissions are repeated within a beam sweep. 

	Examiner’s response:
	Zhou paragraph [0063] discloses, “The feedback with repetition configuration information 508 may serve as an extension of CSI/CQI feedback. The repetition configuration information may include various types of information, e.g., including any of a repetition number, a repetition pattern in time/frequency, transmission/reception beam indices, an indication of which signal channel the information applies, etc.” 
	Thus, Zhou discloses “beam repetition” as recited in the claims. It is noted that “beam repetition” is not given a specific definition in the claims by Applicant.

	(5) Applicant’s arguments: “It is further noted that Guo does not make up for the deficiencies of Liu at least because it does not disclose a network node configuring a beam sweep of a TRP in the network in dependence on a beam sweeping property of a wireless communication device. Instead, Guo (similar to Liu) discloses the network configuring or allocating resources to be used by the wireless 

Examiner’s response:
	Applicant’s claims do not define “configuring a beam sweep” in the claims thus Guo’s “configuring or allocating resources to be used by the wireless device when performing a beam sweep” is interpreted as configuring a beam sweep.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12, 19, 21-26 and 28-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2018/0227094 A1).

	Regarding claim 1: 
As shown in FIGS. 1-14, Liu discloses a method (FIG. 7 and paragraph [0062]) of operation by a network node (FIG. 1, network TRP 110) in a wireless communication network (FIG. 1, network 100), the method comprising: 
receiving  beam sweeping information from a wireless communication device indicating a beam sweeping property of the device  with respect to performing directional reception or transmission (FIG. 7, step 710 and paragraph [0062]; “At step 710, the TRP receives a dynamic UE capability message from a UE specifying a group of UE TX beams associated with a specific antenna array of the UE…The UE capability constraint may restrict the number of UE transmit beam directions in the group of UE transmit beam directions that can be used for simultaneous SRS transmissions.”
determining a beam sweep configuration to be used by a Transmission/Reception Point, TRP, in the network with respect to the device, in dependence on the beam sweeping property (FIG. 7, step 720 and paragraph [0062]; “At step 720, the TRP assigns SRS resources to UE TX beam directions in the group of UE TX beam directions according to a UE capability constraint.”).  

	Regarding claim 2: 
Liu discloses the method of claim 1, wherein the beam sweeping property relates to an ability of the device  to perform directional reception or transmission in more than one direction simultaneously (see paragraph [0062]; “The UE capability constraint may restrict the number of UE transmit beam directions in the group of UE transmit beam directions that can be used for simultaneous SRS transmissions”), and wherein determining  the beam sweep configuration to be used by the TRP  in the network  with respect to the device comprises determining a Frequency Division Multiplexing, FDM, dimension and a Time Division Multiplexing, TDM, dimension for the TRP to use when performing a transmission or reception beam sweep with respect to the device (see FIG. 4 and paragraph [0052]; “In one embodiment, the UE capability constraint restricts the assignment of SRS resources by requiring that SRS resources assigned to beam directions in the same group of beam directions be orthogonal in the time domain such the SRS transmissions over different beam directions in a given group of beam directions are time division multiplexed with one another.”).  

	Regarding claim 3: 
Liu discloses the method of claim 2, further comprising allocating radio resources in frequency and time for the transmission or reception beam sweep, in dependence on the FDM and TDM dimensions (see FIG. 4 and paragraphs [0052] and [0053]; “By way of example, SRS resource(s) assigned to the beam direction 451 may be required to span different time-domain resources than SRS resource(s) assigned to the beam direction 452. In this way, SRS transmissions over beam directions 451, 452 may be time division multiplexed with one another. Likewise, SRS resource(s) assigned to the beam direction 461 may be required to span different time-domain resources than SRS resource(s) assigned to the beam direction 462 such that SRS transmissions over beam directions 451, 452 are time division multiplexed with one another.”).  

Regarding claim 10: 
Liu discloses a network node (FIG. 1, network TRP 110) configured for operation in a wireless communication network, the network node comprising: 
communication circuitry (FIG. 3, transceiver 300 and FIG. 13 processing system 1300) configured for wireless communication with wireless communication devices, or configured for inter-nodal communication with another network node in the network that is configured for wireless communication with wireless communication devices (see paragraph [0047]; “FIG. 3 is a diagram of a transceiver 300 configured for beamformed signal transmission and reception.”); and 
processing circuitry (FIG. 3, transceiver 300 and FIG. 13 processing system 1300) operatively associated with the communication circuitry and configured to: 
receive beam sweeping information from a wireless communication device , indicating a beam sweeping property of the device  with respect to performing directional reception or transmission (FIG. 7, step 710 and paragraph [0062]; “At step 710, the TRP receives a dynamic UE capability message from a UE specifying a group of UE TX beams associated with a specific antenna array of the UE…The UE capability constraint may restrict the number of UE transmit beam directions in the group of UE transmit beam directions that can be used for simultaneous SRS transmissions.”
determine a beam sweep configuration to be used by a Transmission/Reception Point, TRP,  in the network  with respect to the device , in dependence on the beam sweeping property (FIG. 7, step 720 and paragraph [0062]; “At step 720, the TRP assigns SRS resources to UE TX beam directions in the group of UE TX beam directions according to a UE capability constraint.”).  

	Regarding claim 11: 
Liu discloses the network node  of claim 10, wherein the beam sweeping property relates to an ability of the device  to perform directional reception or transmission in more than one direction simultaneously (see paragraph [0062]; “The UE capability constraint may restrict the number of UE transmit beam directions in the group of UE transmit beam directions that can be used for simultaneous SRS transmissions”), and wherein the processing circuitry  is configured to determine the beam sweep configuration to be used by the TRP  in the network  with respect to the device  by determining a Frequency Division Multiplexing, FDM, dimension and a Time Division Multiplexing, TDM, dimension for the TRP  to use when performing a transmission or reception beam sweep with respect to the device (see FIG. 4 and paragraph [0052]; “In one embodiment, the UE capability constraint restricts the assignment of SRS resources by requiring that SRS resources assigned to beam directions in the same group of beam directions be orthogonal in the time domain such the SRS transmissions over different beam directions in a given group of beam directions are time division multiplexed with one another.”).  
	Regarding claim 12: 
Liu discloses the network node  of claim 11, wherein the processing circuitry  is configured to allocate radio resources in frequency and time for the transmission or reception beam sweep, in dependence on the FDM and TDM dimensions (see FIG. 4 and paragraphs [0052] and [0053]; “By way of example, SRS resource(s) assigned to the beam direction 451 may be required to span different time-domain resources than SRS resource(s) assigned to the beam direction 452. In this way, SRS transmissions over beam directions 451, 452 may be time division multiplexed with one another. Likewise, SRS resource(s) assigned to the beam direction 461 may be required to span different time-domain resources than SRS resource(s) assigned to the beam direction 462 such that SRS transmissions over beam directions 451, 452 are time division multiplexed with one another.”).  

Regarding claim 19: 
As shown in FIGS. 1-14, Liu discloses a method of operation by a wireless communication device (FIG. 1, UE 120) configured for operation with a wireless communication network (FIG. 1, network 100), the method comprising: 
determining a beam sweeping property of the device  with respect to the device performing directional reception or transmission (FIG. 6, step 620 and paragraph [0061]; “At step 620, the UE selects, from a set of UE TX beams, a first group of UE TX beam directions that correspond to UE receive beams having the highest received signal quality or received signal power level”); and 
transmitting beam sweeping information indicating the beam sweeping property, for use by a network node in configuring a beam sweep to be used by a Transmission/Reception Point, TRP,  in the network , with respect to the device  performing the directional reception or transmission (FIG. 6, step 630 and paragraph [0061]; “At step 630, the UE transmits a dynamic UE capability message to the TRP specifying a number of UE TX beam directions in the group of UE TX beam directions. In some embodiments, the dynamic UE capability message further specifies a beam index (e.g., a channel state information (CSI) reference signal (CSI-RS) resource indicator (CRI), etc.) for each UE transmit beam in the group of UE TX beam directions.”).  

Regarding claim 21: 
Liu discloses the method of claim 19, wherein the beam sweeping property comprises the type of reception beamforming used by the device, the type being one of radiofrequency, RF, beamforming or baseband beamforming (see paragraph [0039]; “In one embodiment, the UE sends a control message TRP notifying the TRP whether the UE has beam correspondence. The control message may be a random access message (e.g., a physical random access channel message #3), and may indicate UE capabilities, such as the UE's analog beamforming capabilities, a number of RF chains in the UE's transceiver, a number of antennas/beams that the UE is capable of using to transmit or receive wireless signals, beam correspondence, and/or a calibration status of each RF chain.”).  

	Regarding claim 22: 
Liu discloses the method of claim 21, further comprising indicating, in the beam sweeping information, the number of reception beams used by the device for performing a reception beam sweep over an angular range (paragraph [0031]; “The UE may receive the reference signal using different UE RX beam directions, and select UE TX beam directions that correspond to UE RX beam directions offering the highest received signal quality or received signal power level. The UE may then notify the TRP of the selected TRP TX beam directions, and the TRP may assign sounding reference symbol (SRS) resources to the UE for uplink beam management. UE may also indicate number of SRS resources needed for uplink beam management for each selected TRP TX beam. TRP may also schedule one or more of the UE TX beam directions to a multi-layer MIMO uplink transmissions.”).  
	Regarding claim 23: 
Liu discloses the method of claim 19, wherein the beam sweeping property is at least one of: the number of transmit beams used by the device for performing a transmission beam sweep over an angular range (see paragraph [0034] “In another embodiment, the dynamic UE capability message specifies number of TX beams to be swept by a UE for uplink beam management.”); and the number of transmit beams that the device can transmit simultaneously (paragraph [0055]; “In such embodiments, the UE capability constraint may restrict the number of UE TX beam directions, within a given group of UE TX beam directions, that can be either be used for simultaneous SRS transmissions or otherwise scheduled to the same multi-layer MIMO uplink transmission.”).  

	Regarding claim 24: 
Liu discloses the method of claim 19, wherein transmitting the beam sweeping information comprises at least one of: transmitting the beam sweeping information during a registration procedure between the device and the network, transmitting the beam sweeping information during a beam or cell handover procedure between the device and the network, or transmitting the beam sweeping information responsive to receiving a request from the network (see paragraph [0069] where Liu discloses transmitting the beam sweeping information during a registration procedure; “In another embodiment, a UE transmits a static UE capability report to a TRP during an initial access procedure (e.g., upon discovering the TRP). The static UE capability report may indicate one or more beam set indices associated with one or more sets of beams, as well as a number of beams within each set of beams, and a highest rank supported by each set of beams.”).  



	Regarding claim 25: 
Liu discloses the method of claim 19, wherein transmitting the beam sweeping information comprises transmitting updated beam sweeping information responsive to a change in the beam sweeping property of the device (see paragraph [0065]; “A static UE capability message may be communicated from a UE to a TRP during initial access. A dynamic UE capability message may be communicated after the UE has received one or more downlink reference signals. In some embodiments, dynamic UE capability messages are fed back periodically or aperiodically over the course of the communications session”).  

Regarding claim 26: 
As shown in FIGS. 1-14, Liu discloses a wireless communication device (FIG. 1, UE 120)  configured for operation with a wireless communication network, the device comprising: 
communication circuitry (FIG. 4, transceiver 400) configured for wireless communication with transmission/reception points, TRPs,  in the network (see paragraphs [0050]-[0051]); and 
processing circuitry (see FIG. 13 and paragraph [0083])  operatively associated with the communication circuitry  and configured to: 
determine a beam sweeping property of the device  with respect to the device performing directional reception or transmission (FIG. 6, step 620 and paragraph [0061]; “At step 620, the UE selects, from a set of UE TX beams, a first group of UE TX beam directions that correspond to UE receive beams having the highest received signal quality or received signal power level”); and 
transmit beam sweeping information indicating the beam sweeping property, for use by a network node in configuring a beam sweep to be used by a TRP in theApplication No.: UnassignedCorresponding to Int'l. App. No. PCT/EP2018/084362Attorney Docket No.  network, with respect to the device performing the directional reception or transmission (FIG. 6, step 630 and paragraph [0061]; “At step 630, the UE transmits a dynamic UE capability message to the TRP specifying a number of UE TX beam directions in the group of UE TX beam directions. In some embodiments, the dynamic UE capability message further specifies a beam index (e.g., a channel state information (CSI) reference signal (CSI-RS) resource indicator (CRI), etc.) for each UE transmit beam in the group of UE TX beam directions.”).  

Regarding claim 28: 
Liu discloses the device of claim 26, wherein the beam sweeping property comprises the type of reception beamforming used by the device , the type being one of radiofrequency, RF, beamforming or baseband beamforming (see paragraph [0039]; “In one embodiment, the UE sends a control message TRP notifying the TRP whether the UE has beam correspondence. The control message may be a random access message (e.g., a physical random access channel message #3), and may indicate UE capabilities, such as the UE's analog beamforming capabilities, a number of RF chains in the UE's transceiver, a number of antennas/beams that the UE is capable of using to transmit or receive wireless signals, beam correspondence, and/or a calibration status of each RF chain.”).  

	Regarding claim 29: 
Liu discloses the device  of claim 28, wherein the processing circuitry  is configured to indicate, in the beam sweeping information, the number of reception beams used by the device  for performing a reception beam sweep over an angular range (paragraph [0031]; “The UE may receive the reference signal using different UE RX beam directions, and select UE TX beam directions that correspond to UE RX beam directions offering the highest received signal quality or received signal power level. The UE may then notify the TRP of the selected TRP TX beam directions, and the TRP may assign sounding reference symbol (SRS) resources to the UE for uplink beam management. UE may also indicate number of SRS resources needed for uplink beam management for each selected TRP TX beam. TRP may also schedule one or more of the UE TX beam directions to a multi-layer MIMO uplink transmissions.”). 

	Regarding claim 30: 
Liu discloses the device of claim 26, wherein the beam sweeping property is at least one of: the number of transmit beams used by the device for performing a transmission beam sweep over an angular range (see paragraph [0034] “In another embodiment, the dynamic UE capability message specifies number of TX beams to be swept by a UE for uplink beam management.”); and the number of transmit beams that the device can transmit simultaneously (paragraph [0055]; “In such embodiments, the UE capability constraint may restrict the number of UE TX beam directions, within a given group of UE TX beam directions, that can be either be used for simultaneous SRS transmissions or otherwise scheduled to the same multi-layer MIMO uplink transmission.”).  

	Regarding claim 31: 
Liu discloses the device  of  claim 26, wherein the processing circuitry  is configured to perform at least one of the following: transmitting the beam sweeping information during a registration procedure between the device  and the network , transmitting the beam sweeping information during a beam or cell handover procedure between the device  and the network , or transmitting the beam sweeping information responsive to receiving a request from the network (see paragraph [0069] where Liu discloses transmitting the beam sweeping information during a registration procedure; “In another embodiment, a UE transmits a static UE capability report to a TRP during an initial access procedure (e.g., upon discovering the TRP). The static UE capability report may indicate one or more beam set indices associated with one or more sets of beams, as well as a number of beams within each set of beams, and a highest rank supported by each set of beams.”).    

	Regarding claim 32: 
see paragraph [0065]; “A static UE capability message may be communicated from a UE to a TRP during initial access. A dynamic UE capability message may be communicated after the UE has received one or more downlink reference signals. In some embodiments, dynamic UE capability messages are fed back periodically or aperiodically over the course of the communications session”).  .  

	Regarding claim 33: 
As shown in FIGS. 1-14, Liu discloses a wireless communication system comprising: 
a wireless communication device (FIG. 1, UE 120) comprising: 
communication circuitry (FIG. 4, transceiver 400) configured for wireless communication with transmission/reception points, TRPs,  in a wireless communication network (see paragraphs [0050]-[0051]); and 
processing circuitry (see FIG. 13 and paragraph [0083]) operatively associated with the communication circuitry  and configured to: 
determine a beam sweeping property of the device  with respect to the device  performing directional reception or transmission (FIG. 6, step 620 and paragraph [0061]; “At step 620, the UE selects, from a set of UE TX beams, a first group of UE TX beam directions that correspond to UE receive beams having the highest received signal quality or received signal power level”); and 
transmit beam sweeping information indicating the beam sweeping property, for use by a network node  in the network  in configuring a beam sweep to be used by a TRP  in the network , with respect to the device performing the directional reception FIG. 6, step 630 and paragraph [0061]; “At step 630, the UE transmits a dynamic UE capability message to the TRP specifying a number of UE TX beam directions in the group of UE TX beam directions. In some embodiments, the dynamic UE capability message further specifies a beam index (e.g., a channel state information (CSI) reference signal (CSI-RS) resource indicator (CRI), etc.) for each UE transmit beam in the group of UE TX beam directions.”); and 
the network node (FIG. 1, network TRP 110) configured for operation in the network (FIG. 1, network 100) and operative as or associated with the TRP and comprising: 
communication circuitry (FIG. 3, transceiver 300 and FIG. 13 processing system 1300) configured for wireless communication with the device as said TRP, or configured for inter-nodal communication with the TRP (see paragraph [0047]; “FIG. 3 is a diagram of a transceiver 300 configured for beamformed signal transmission and reception.”); and 
processing circuitry (FIG. 3, transceiver 300 and FIG. 13 processing system 1300) operatively associated with the communication circuitry  and configured to: 
receive the beam sweeping information (FIG. 7, step 710 and paragraph [0062]; “At step 710, the TRP receives a dynamic UE capability message from a UE specifying a group of UE TX beams associated with a specific antenna array of the UE…The UE capability constraint may restrict the number of UE transmit beam directions in the group of UE transmit beam directions that can be used for simultaneous SRS transmissions.”) ; and 
determine a beam sweep configuration to be used by the TRP with respect to the device , in dependence on the beam sweeping property (FIG. 7, step 720 and paragraph [0062]; “At step 720, the TRP assigns SRS resources to UE TX beam directions in the group of UE TX beam directions according to a UE capability constraint.”).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0227094 A1) in view of Zhou et al. (US 2019/0165831 A1).

	Regarding claim 4: 
Liu discloses the method of claim 1, wherein the beam sweeping property depends on whether the device uses radiofrequency, RF, or baseband beamforming for reception (see Liu paragraph [0039]; “In one embodiment, the UE sends a control message TRP notifying the TRP whether the UE has beam correspondence. The control message may be a random access message (e.g., a physical random access channel message #3), and may indicate UE capabilities, such as the UE's analog beamforming capabilities, a number of RF chains in the UE's transceiver, a number of antennas/beams that the UE is capable of using to transmit or receive wireless signals, beam correspondence, and/or a calibration status of each RF chain.”), but does not specifically disclose wherein determining the beam sweep configuration comprises determining whether or to what extent to use beam repetition when performing a transmission beam sweep for the device .  
	Zhou discloses wherein determining the beam sweep configuration comprises determining whether or to what extent to use beam repetition when performing a transmission beam sweep for the device (see Zhou, FIG. 6 and paragraph [0064]; “The receiver may determine feedback regarding repetition configuration information and may provide the feedback comprising the repetition configuration information to the transmitter at 606. At 608, the transmitter may use the received feedback to determine a repetition configuration for the transmissions to the receiver. Then, at 610, the transmitter may transmit repetitions in accordance with the configuration determined at 608, as illustrated in FIG. 5.”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Liu, as taught by Zhou, such that wherein determining the beam sweep configuration comprises determining whether or to what extent to use beam repetition when performing a transmission beam sweep for the device, thus allowing range extension of a particular signal in wireless communication (Zhou, paragraph [0006]).  

	Regarding claim 5: 
The combination of Liu and Zhou discloses the method of claim 4, wherein, responsive to the beam sweeping property indicating that the device uses RF beamforming for reception, determining see Zhou, FIG. 6 and paragraph [0064]; “The receiver may determine feedback regarding repetition configuration information and may provide the feedback comprising the repetition configuration information to the transmitter at 606. At 608, the transmitter may use the received feedback to determine a repetition configuration for the transmissions to the receiver. Then, at 610, the transmitter may transmit repetitions in accordance with the configuration determined at 608, as illustrated in FIG. 5.”).  

	Regarding claim 6: 
The combination of Liu and Zhou discloses the method of claim 5, wherein the beam sweeping information indicates the number of reception beams used by the device to span an angular range (Liu, paragraph [0031]; “The UE may receive the reference signal using different UE RX beam directions, and select UE TX beam directions that correspond to UE RX beam directions offering the highest received signal quality or received signal power level. The UE may then notify the TRP of the selected TRP TX beam directions, and the TRP may assign sounding reference symbol (SRS) resources to the UE for uplink beam management. UE may also indicate number of SRS resources needed for uplink beam management for each selected TRP TX beam. TRP may also schedule one or more of the UE TX beam directions to a multi-layer MIMO uplink transmissions.”), and wherein the method further comprises configuring the number of beam repetitions used in the transmission beam sweep in dependence on the number of reception beams used by the device (see Zhou, FIG. 6 and paragraph [0064]; “The receiver may determine feedback regarding repetition configuration information and may provide the feedback comprising the repetition configuration information to the transmitter at 606. At 608, the transmitter may use the received feedback to determine a repetition configuration for the transmissions to the receiver. Then, at 610, the transmitter may transmit repetitions in accordance with the configuration determined at 608, as illustrated in FIG. 5.”).  

	Regarding claim 7: 
The combination of Liu and Zhou discloses the method  of claim 4, wherein, responsive to the beam sweeping property indicating that the device  uses baseband beamforming for reception (see Zhou, paragraph [0081]; “The repetition configuration information may comprise an indicator corresponding to whether repetitions should be enabled or disabled”), determining whether or to what extent to use beam repetition when performing the transmission beam sweep for the device comprises configuring the transmission beam sweep without the use of beam repetition (see Zhou, FIG. 6 and paragraph [0064]; “The receiver may determine feedback regarding repetition configuration information and may provide the feedback comprising the repetition configuration information to the transmitter at 606. At 608, the transmitter may use the received feedback to determine a repetition configuration for the transmissions to the receiver. Then, at 610, the transmitter may transmit repetitions in accordance with the configuration determined at 608, as illustrated in FIG. 5.”).  

	Regarding claim 8: 
The combination of Liu and Zhou discloses the method of claim 1, wherein the beam sweeping property indicates how many transmit beam directions are used by the device simultaneously for performing a transmission beam sweep (Liu, paragraph [0055]; “In such embodiments, the UE capability constraint may restrict the number of UE TX beam directions, within a given group of UE TX beam directions, that can be either be used for simultaneous SRS transmissions or otherwise scheduled to the same multi-layer MIMO uplink transmission.”), and wherein determining the beam sweep configuration comprises determining whether or to what extent to use beam repetition when see Zhou, FIG. 6 and paragraph [0064]; “The receiver may determine feedback regarding repetition configuration information and may provide the feedback comprising the repetition configuration information to the transmitter at 606. At 608, the transmitter may use the received feedback to determine a repetition configuration for the transmissions to the receiver. Then, at 610, the transmitter may transmit repetitions in accordance with the configuration determined at 608, as illustrated in FIG. 5.”).  

	Regarding claim 13: 
The combination of Liu and Zhou discloses the network node of claim 10, wherein the beam sweeping property depends on whether the device uses radiofrequency, RF, or baseband beamforming for reception (see Liu paragraph [0039]; “In one embodiment, the UE sends a control message TRP notifying the TRP whether the UE has beam correspondence. The control message may be a random access message (e.g., a physical random access channel message #3), and may indicate UE capabilities, such as the UE's analog beamforming capabilities, a number of RF chains in the UE's transceiver, a number of antennas/beams that the UE is capable of using to transmit or receive wireless signals, beam correspondence, and/or a calibration status of each RF chain.”), and wherein the processing circuitry is configured to determine the beam sweep configuration by determining whether or to what extent to use beam repetition when performing a transmission beam sweep for the device (see Zhou, FIG. 6 and paragraph [0064]; “The receiver may determine feedback regarding repetition configuration information and may provide the feedback comprising the repetition configuration information to the transmitter at 606. At 608, the transmitter may use the received feedback to determine a repetition configuration for the transmissions to the receiver. Then, at 610, the transmitter may transmit repetitions in accordance with the configuration determined at 608, as illustrated in FIG. 5.”).  

	Regarding claim 14: 
The combination of Liu and Zhou discloses the network node  of claim 13, wherein, responsive to the beam sweeping property indicating that the device  uses RF beamforming for reception (see Zhou, paragraph [0081]; “The repetition configuration information may comprise an indicator corresponding to whether repetitions should be enabled or disabled”), the processing circuitry  is configured to configure the transmission beam sweep to use beam repetition (see Zhou, FIG. 6 and paragraph [0064]; “The receiver may determine feedback regarding repetition configuration information and may provide the feedback comprising the repetition configuration information to the transmitter at 606. At 608, the transmitter may use the received feedback to determine a repetition configuration for the transmissions to the receiver. Then, at 610, the transmitter may transmit repetitions in accordance with the configuration determined at 608, as illustrated in FIG. 5.”).  

	Regarding claim 15: 
The combination of Liu and Zhou discloses the network node  of claim 14, wherein the beam sweeping information indicates the number of reception beams used by the device  to span an angular range (paragraph [0031]; “The UE may receive the reference signal using different UE RX beam directions, and select UE TX beam directions that correspond to UE RX beam directions offering the highest received signal quality or received signal power level. The UE may then notify the TRP of the selected TRP TX beam directions, and the TRP may assign sounding reference symbol (SRS) resources to the UE for uplink beam management. UE may also indicate number of SRS resources needed for uplink beam management for each selected TRP TX beam. TRP may also schedule one or more of the UE TX beam directions to a multi-layer MIMO uplink transmissions.”), and wherein the processing circuitry  is further configured to configure the number of beam repetitions used in the transmission beam sweep in dependence on the number of reception beams used by the device  (see Zhou, FIG. 6 and paragraph [0064]; “The receiver may determine feedback regarding repetition configuration information and may provide the feedback comprising the repetition configuration information to the transmitter at 606. At 608, the transmitter may use the received feedback to determine a repetition configuration for the transmissions to the receiver. Then, at 610, the transmitter may transmit repetitions in accordance with the configuration determined at 608, as illustrated in FIG. 5.”).  

	Regarding claim 16: 
The combination of Liu and Zhou discloses the network node  of claim 13, wherein, responsive to the beam sweeping property indicating that the device uses baseband beamforming for reception (see Zhou, paragraph [0081]; “The repetition configuration information may comprise an indicator corresponding to whether repetitions should be enabled or disabled”), the processing circuitry is configured to configure the transmission beam sweep without the use of beam repetition (see Zhou, FIG. 6 and paragraph [0064]; “The receiver may determine feedback regarding repetition configuration information and may provide the feedback comprising the repetition configuration information to the transmitter at 606. At 608, the transmitter may use the received feedback to determine a repetition configuration for the transmissions to the receiver. Then, at 610, the transmitter may transmit repetitions in accordance with the configuration determined at 608, as illustrated in FIG. 5.”).  

	

Regarding claim 17: 
The combination of Liu and Zhou discloses the network node of claim 10, wherein the beam sweeping property indicates how many transmit beam directions are used by the device simultaneously for performing a transmission beam sweep (Liu, paragraph [0055]; “In such embodiments, the UE capability constraint may restrict the number of UE TX beam directions, within a given group of UE TX beam directions, that can be either be used for simultaneous SRS transmissions or otherwise scheduled to the same multi-layer MIMO uplink transmission.”), and wherein the processing circuitry  is configured to determine the beam sweep configuration by determining whether or to what extent to use beam repetition when performing a reception beam sweep for the device , in dependence on the number of transmit beam directions simultaneously used by the device (see Zhou, FIG. 6 and paragraph [0064]; “The receiver may determine feedback regarding repetition configuration information and may provide the feedback comprising the repetition configuration information to the transmitter at 606. At 608, the transmitter may use the received feedback to determine a repetition configuration for the transmissions to the receiver. Then, at 610, the transmitter may transmit repetitions in accordance with the configuration determined at 608, as illustrated in FIG. 5.”).  

Claims 9, 18, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0227094 A1) in view of Guo et al. (US 2017/0373740 A1).
Regarding claim 9: 
Liu discloses the method of claim 1, but does not specifically disclose wherein the beam sweeping property is a beam sweep length, the beam sweep length being the number of time intervals required by the device  to perform a reception beam sweep or a transmission beam sweep over an angular range, and wherein determining  the beam sweep configuration to be used by the TRP  in the network  with respect to the device  comprises configuring the TRP  to use a reception or transmission 
	Guo discloses wherein the beam sweeping property is a beam sweep length, the beam sweep length being the number of time intervals required by the device to perform a reception beam sweep or a transmission beam sweep over an angular range (see Guo, Abstract, “In one example, a user equipment (UE) device (e.g. a mobile phone) provides a UE beam sweeping number to a network node. Based on the UE beam sweeping number, the network node provides configuration information or allocates a resource to the UE device. The UE device can use the configuration information or the resource for measurement. The beam sweeping number refers to the number of time intervals that the UE device would need to generate multiple sets of UE beams, one set per time interval, that would cover all possible directions in which the UE device sends and/or receives transmissions, in a manner that resembles a sweeping of UE beams.”), and wherein determining  the beam sweep configuration to be used by the TRP  in the network  with respect to the device  comprises configuring the TRP  to use a reception or transmission window lengthApplication No.: UnassignedCorresponding to Int'l. App. No. PCT/EP2018/084362 Attorney Docket No. that matches the beam sweep length, or is supported by the device, as determined from the beam sweep length (see Guo, FIG. 13 and paragraph [0075]; “FIG. 13 illustrates another example methodology for providing information related to UE beamforming from a UE device to a network. At Step 1302 of the flow diagram 1300, a network node receives information related to UE beamforming from a UE device, including UE device's beam sweeping number. At Step 1304, the network node provides configuration information to the UE device or resource allocation information to the UE device, wherein the configuration or the resource is determined based on at least the information related to UE beamforming.”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Liu as taught by Guo such that wherein the beam sweeping property is a beam sweep length, the beam sweep length being the number of time intervals see Guo, paragraph [0050]).

	Regarding claim 18: 
The combination of Liu and Guo discloses the network node of claim 10, wherein the beam sweeping property is a beam sweep length, the beam sweep length being the number of time intervals required by the device  to perform a reception beam sweep or a transmission beam sweep over an angular range (see Guo, Abstract, “In one example, a user equipment (UE) device (e.g. a mobile phone) provides a UE beam sweeping number to a network node. Based on the UE beam sweeping number, the network node provides configuration information or allocates a resource to the UE device. The UE device can use the configuration information or the resource for measurement. The beam sweeping number refers to the number of time intervals that the UE device would need to generate multiple sets of UE beams, one set per time interval, that would cover all possible directions in which the UE device sends and/or receives transmissions, in a manner that resembles a sweeping of UE beams.”), and wherein the processing circuitry  is configured to determine the beam sweep configuration to be used by the TRP  in the network  with respect to the device  by configuring the TRP  to use a reception or transmission window length that matches the beam sweep length, or is supported by the device , as determined from the beam sweep length(see Guo, FIG. 13 and paragraph [0075]; “FIG. 13 illustrates another example methodology for providing information related to UE beamforming from a UE device to a network. At Step 1302 of the flow diagram 1300, a network node receives information related to UE beamforming from a UE device, including UE device's beam sweeping number. At Step 1304, the network node provides configuration information to the UE device or resource allocation information to the UE device, wherein the configuration or the resource is determined based on at least the information related to UE beamforming.”).   

	Regarding claim 20: 
The combination of Liu and Guo discloses the method  of claim 19, wherein the beam sweeping property comprises a beam sweep length to be used by the device with respect to the device  performing the directional reception or transmission (see Guo, Abstract, “In one example, a user equipment (UE) device (e.g. a mobile phone) provides a UE beam sweeping number to a network node. Based on the UE beam sweeping number, the network node provides configuration information or allocates a resource to the UE device. The UE device can use the configuration information or the resource for measurement. The beam sweeping number refers to the number of time intervals that the UE device would need to generate multiple sets of UE beams, one set per time interval, that would cover all possible directions in which the UE device sends and/or receives transmissions, in a manner that resembles a sweeping of UE beams.”), and wherein the method  further comprises operating with the determined beam sweep length, unless the device  receives signaling from the network  that overrides the determined beam sweep length, in which case the method  includes operating with a selected beam sweep length indicated in the signaling received from the network (see Guo, FIG. 13 and paragraph [0075]; “FIG. 13 illustrates another example methodology for providing information related to UE beamforming from a UE device to a network. At Step 1302 of the flow diagram 1300, a network node receives information related to UE beamforming from a UE device, including UE device's beam sweeping number. At Step 1304, the network node provides configuration information to the UE device or resource allocation information to the UE device, wherein the configuration or the resource is determined based on at least the information related to UE beamforming.”).    

	Regarding claim 27: 
The combination of Liu and Guo discloses the device  of claim 26, wherein the beam sweeping property comprises a beam sweep length to be used by the device  with respect to the device  performing the directional reception or transmission (see Guo, Abstract, “In one example, a user equipment (UE) device (e.g. a mobile phone) provides a UE beam sweeping number to a network node. Based on the UE beam sweeping number, the network node provides configuration information or allocates a resource to the UE device. The UE device can use the configuration information or the resource for measurement. The beam sweeping number refers to the number of time intervals that the UE device would need to generate multiple sets of UE beams, one set per time interval, that would cover all possible directions in which the UE device sends and/or receives transmissions, in a manner that resembles a sweeping of UE beams.”), and wherein the processing circuitry  is configured to operate the device  with the determined beam sweep length, unless the device  receives signaling from the network  that overrides the determined beam sweep length, in which case the processing circuitry  operates the device  with a selected beam sweep length indicated in the signaling received from the network (see Guo, FIG. 13 and paragraph [0075]; “FIG. 13 illustrates another example methodology for providing information related to UE beamforming from a UE device to a network. At Step 1302 of the flow diagram 1300, a network node receives information related to UE beamforming from a UE device, including UE device's beam sweeping number. At Step 1304, the network node provides configuration information to the UE device or resource allocation information to the UE device, wherein the configuration or the resource is determined based on at least the information related to UE beamforming.”).     
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 








GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631    

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631